Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 12/31/2006 Date of reporting period: 09/30/2006 Item 1. Schedule of Investments. SCHEDULE OF INVESTMENTS (UNAUDITED) Nicholas Money Market Fund, Inc. AS OF: 09/30/06 AMORTIZED COST Commercial Paper (100.48 %) $1,800,000 ABN AMRO North America Finance Inc. $ 1,791,488 11/03/2006 5.47% 500,000 ABN AMRO North America Finance Inc. 496,143 11/24/2006 5.36% 500,000 ABN AMRO North America Finance Inc. 496,128 11/24/2006 5.39% 880,000 AIG Funding, Inc. 879,872 10/03/2006 5.33% 310,000 AIG Funding, Inc. 308,963 10/25/2006 5.33% 1,000,000 AIG Funding, Inc. 995,928 10/30/2006 5.34% 900,000 ANZ (Delaware) Inc. Ltd. 897,074 10/24/2006 5.46% 800,000 ANZ (Delaware) Inc. Ltd. 797,255 10/25/2006 5.52% 1,350,000 ANZ (Delaware) Inc. Ltd. 1,342,845 11/07/2006 5.45% 1,220,000 AT&T Inc. 1,219,465 10/05/2006 5.36% 1,950,000 AT&T Inc. 1,943,201 10/26/2006 5.33% 865,000 American Express Credit Corporation 861,852 10/27/2006 5.35% 1,000,000 American Express Credit Corporation 995,779 10/31/2006 5.34% 1,275,000 American Express Credit Corporation 1,268,133 11/08/2006 5.36% 975,000 American Honda Finance Corporation 974,716 10/04/2006 5.36% 2,000,000 American Honda Finance Corporation 1,995,932 10/16/2006 5.33% 133,000 American Honda Finance Corporation 132,665 10/19/2006 5.47% 255,000 BASF A.G. 254,367 10/19/2006 5.38% 835,000 BASF A.G. 831,333 11/01/2006 5.40% 2,000,000 BASF A.G. 1,974,722 12/28/2006 5.37% 610,000 BNP Paribas Finance Inc. 607,954 10/25/2006 5.35% 2,000,000 Bank of America Corporation 1,988,600 11/09/2006 5.57% 900,000 Bank of America Corporation 894,487 11/13/2006 5.37% 250,000 Bank of America Corporation 247,813 12/01/2006 5.38% 300,000 Barclays U.S. Funding LLC 298,079 11/15/2006 5.35% 1,210,000 Barclays U.S. Funding LLC 1,201,345 11/20/2006 5.39% 280,000 Barclays U.S. Funding LLC 277,958 11/21/2006 5.38% 1,300,000 Barclays U.S. Funding LLC 1,289,025 11/29/2006 5.36% 850,000 Chevron Funding Corporation 849,631 10/05/2006 5.32% 500,000 Chevron Funding Corporation 498,915 10/17/2006 5.31% 230,000 Chevron Funding Corporation 229,467 10/18/2006 5.30% 1,250,000 Citigroup Funding Inc. 1,247,394 10/16/2006 5.51% 1,050,000 Citigroup Funding Inc. 1,046,784 10/23/2006 5.37% 1,000,000 Citigroup Funding Inc. 993,450 11/16/2006 5.35% 1,440,000 Credit Suisse First Boston (USA) Inc. 1,434,131 10/30/2006 5.34% 1,130,000 Credit Suisse First Boston (USA) Inc. 1,122,914 11/14/2006 5.37% 508,000 Danske Corporation 506,953 10/16/2006 5.39% 1,600,000 Danske Corporation 1,595,100 10/23/2006 5.37% 1,075,000 Danske Corporation 1,069,461 11/06/2006 5.45% 675,000 General Electric Capital Corporation 674,601 10/06/2006 5.45% 1,000,000 General Electric Capital Corporation 998,399 10/13/2006 5.35% 825,000 General Electric Capital Corporation 822,955 10/19/2006 5.36% 535,000 HSBC Finance Corporation 534,921 10/03/2006 5.44% 515,000 HSBC Finance Corporation 513,878 10/17/2006 5.33% 685,000 HSBC Finance Corporation 681,909 11/02/2006 5.35% 810,000 Marshall & Ilsley Corporation 810,000 10/02/2006 5.46% 1,750,000 Marshall & Ilsley Corporation 1,747,448 10/12/2006 5.36% 600,000 Marshall & Ilsley Corporation 595,563 11/22/2006 5.34% 735,000 McGraw-Hill Companies, Inc. (The) 734,894 10/03/2006 5.30% 900,000 Merrill Lynch & Co., Inc. 899,734 10/04/2006 5.40% 950,000 Merrill Lynch & Co., Inc. 947,525 10/20/2006 5.33% 750,000 Merrill Lynch & Co., Inc. 743,450 12/01/2006 5.38% 500,000 Merrill Lynch & Co., Inc. 494,915 12/11/2006 5.37% 750,000 Morgan Stanley 749,562 10/06/2006 5.35% 2,250,000 Morgan Stanley 2,244,094 10/20/2006 5.35% 450,000 Nordea North America Inc. 450,000 10/02/2006 5.48% 645,000 Nordea North America Inc. 642,178 11/01/2006 5.38% 1,600,000 Nordea North America Inc. 1,593,000 11/01/2006 5.39% 510,000 Nordea North America Inc. 504,729 12/12/2006 5.38% 1,075,000 Prudential Financial, Inc. 1,073,727 10/10/2006 5.46% 1,450,000 Prudential Financial, Inc. 1,448,061 10/11/2006 5.48% 325,000 Prudential plc 324,619 10/10/2006 5.40% 1,055,000 Prudential plc 1,049,472 11/07/2006 5.38% 445,000 Prudential plc 442,664 11/07/2006 5.38% 1,150,000 Prudential plc 1,138,260 12/11/2006 5.39% 475,000 Toyota Motor Credit Corporation 474,724 10/06/2006 5.33% 1,135,000 Toyota Motor Credit Corporation 1,128,606 11/10/2006 5.31% 900,000 UBS Finance (Delaware) LLC 897,864 10/18/2006 5.48% 250,000 UBS Finance (Delaware) LLC 249,198 10/24/2006 5.36% 734,000 UBS Finance (Delaware) LLC 731,641 10/24/2006 5.37% 800,000 UBS Finance (Delaware) LLC 797,197 10/26/2006 5.38% 525,000 UBS Finance (Delaware) LLC 520,019 12/06/2006 5.39% 625,000 Wal-Mart Stores, Inc. 622,463 10/30/2006 5.32% 2,250,000 Wal-Mart Stores, Inc. 2,229,160 12/05/2006 5.35% TOTAL Commercial Paper (COST: $ 68,368,752) 68,368,752 Variable Rate Demand Note ( 0.02 %) 13,226 Wisconsin Corporate Central Credit Union 10/02/2006, 4.99% TOTAL Variable Rate Demand Note (COST: $ 13,226) 13,226 TOTAL SECURITY HOLDINGS (100.50 %): 68,381,978 LIABILITIES, NET OF OTHER ASSETS ( -0.50 %): (338,681) TOTAL NET ASSETS: $68,043,297 ( ) - % OF NET ASSETS (*) - NON-INCOME PRODUCING As of September 30, 2006, there are no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/06/2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/06/2006 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/06/2006
